 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
       AUGUSTUS MONDRIAN, RHONDA                         Case No. 1:19-cv-0884-DAD-SKO
 7     JONES,
                                                         ORDER GRANTING THE PARTIES’
 8                        Plaintiffs,                    STIPULATED REQUEST AND
                                                         CONTINUING SCHEDULING
 9            v.                                         CONFERENCE
10                                                       (Doc. 7)
       TRIUS TRUCKING, INC.,
11

12                    Defendant.
       _____________________________________/
13
                                                   ORDER
14
            This case was filed as a class and collective action under various labor laws on May 10, 2016
15

16 and removed to this court on June 27, 2019. (Doc. 1.) The Mandatory Scheduling Conference is

17 currently set for October 29, 2019. (Doc. 4.)

18          On October 21, 2019, the parties filed a “Joint Stipulation to Continue October 29, 2019
19
     Scheduling Conference” stating that the parties have reached a class-wide settlement in this matter.
20
     (Doc. 7 at 2.) The parties represent they are in the process of finalizing the terms of a long-form
21
     settlement agreement, and anticipate filing a motion for preliminary approval of class settlement
22

23 within the next 60 days. (Id.) The parties request that the Court continue the scheduling conference

24 by 90 days, and state the parties will stipulate to vacate the scheduling conference when the

25 anticipated motion for preliminary approval of class settlement is filed.

26          Pursuant to the parties’ stipulation, (Doc. 7), for good cause shown, the Court GRANTS the
27
      parties’ request and CONTINUES the scheduling conference from October 29, 2019, to January
28
      28, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The
 1

 2 parties SHALL file their joint scheduling report by no later than January 21, 2020.

 3

 4 IT IS SO ORDERED.

 5

 6
     Dated:   October 21, 2019                                /s/   Sheila K. Oberto      .
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
